Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose an actuating system for a window shade comprising a fixed support shaft, a rotatable rotary drum, and a limiting mechanism disposed within the drum, wherein the limiting mechanism comprises a threaded portion, a stop portion, a limiting part, and a follower, the follower comprising a resilient arm and being configured to slide along the threaded portion to move between a first position and a second position, the resilient arm being engaged with the stop portion when the follower is in the second position; wherein the support shaft comprises first and second sidewall surfaces, the first sidewall surface being adapted to push the resilient arm to engage with the stop portion, the second sidewall surface being spaced from the stop portion and adapted to push the resilient arm to disengage from the stop portion; or a limit setting assembly operable to adjust a position of the limiting part comprising a collar rotatable with a transmission axle to drive the limiting part to slide on the threaded portion; or a spring adjustment mechanism operable to adjust a biasing force applied by a torsion spring on the rotary drum, the spring adjustment mechanism comprising an arrester and an adjusting part, the arrester having a locking state and a release state preventing rotation of the shaft assembly or urging the arrester and the shaft assembly to rotate together. At least Smith (US 2016/0258211) discloses an actuating system including a limiting mechanism, a follower, a support shaft, a stop portion, and a deflectable resilient arm, but Smith fails to disclose a second sidewall surface spaced from the stop portion configured to facilitate disengagement of the resilient arm; or a limit setting assembly; or a spring adjustment mechanism. None of the prior art of record discloses all of the elements of the claimed assembly, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed absent hindsight.
The terminal disclaimer filed 7/6/21 is acknowledged and has been approved. The double patenting rejection set forth in the Office Action dated 4/20/21 is withdrawn in view of the terminal disclaimer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        




/ABE MASSAD/Examiner, Art Unit 3634